Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 1 of 8 PageID 50




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JAMIE CRAWFORD,

                 Plaintiff,
           v.                                        CASE NO.: 8:20-cv-01026

 UNIFIN, INC., and CACH, LLC,

             Defendants.
 ____________________________________/


                  DEFENDANT CACH, LLC’S ANSWER TO COMPLAINT

          Defendant CACH, LLC, by and through its undersigned counsel, answers Plaintiff’s

Complaint as follows:

                                PRELIMINARY STATEMENT

          1.    Admitted in part, denied in part. CACH admits Plaintiff brings this action pursuant

to 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”) and Fla. Stat. §

559.55 et seq., the Florida Consumer Collection Practices Act (“FCCPA”). Upon information and

belief, CACH admits Plaintiff is an individual. CACH denies violating the FDCPA and FCCPA.

After reasonable investigation, CACH lacks sufficient knowledge and information to form a belief

as to the truth of all remaining allegations in Paragraph 1 of the Complaint and as such they are

denied.

                                        JURISDICTION

          2.    CACH denies the allegations in Paragraph 2 of the Complaint.

          3.    CACH denies the allegations in Paragraph 3 of the Complaint.

          4.    CACH denies the allegations in Paragraph 4 of the Complaint.




                                                 1
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 2 of 8 PageID 51




       5.      Admitted in part, denied in part. CACH does not contest venue. CACH denies all

remaining allegations in Paragraph 5 of the Complaint.

                                            PARTIES

       6.      Admitted in part, denied in part. Upon information and belief, CACH admits

Plaintiff is a natural person, residing in the city of Brandon, Hillsborough County, Florida. After

reasonable investigation, CACH lacks sufficient knowledge and information to form a belief as to

the truth of all remaining allegations in Paragraph 6 of the Complaint and as such they are denied.

       7.      After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 7 of the Complaint and as such they

are denied.

       8.      After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 8 of the Complaint and as such they

are denied.

       9.      After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 9 of the Complaint and as such they

are denied.

       10.     Admitted in part, denied in part. CACH admits it is a Colorado limited liability

company. CACH denies all remaining allegations in Paragraph 10 of the Complaint.

       11.     Admitted.

       12.     Admitted.

       13.     CACH denies the allegations in Paragraph 13 of the Complaint.




                                                 2
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 3 of 8 PageID 52




                                  FACTUAL ALLEGATIONS

       14.     Admitted in part, denied in part. CACH admits Plaintiff defaulted on a credit card

account originally issued by Fifth Third Bank.        CACH denies all remaining allegations in

Paragraph 14 of the Complaint.

       15.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 15 of the Complaint and as such they

are denied.

       16.     Admitted.

       17.     CACH denies the allegations in Paragraph 17 of the Complaint.

       18.     CACH denies the allegations in Paragraph 18 of the Complaint.

       19.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 19 of the Complaint and as such they

are denied.

       20.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 20 of the Complaint and as such they

are denied.

       21.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 21 of the Complaint and as such they

are denied.

       22.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 22 of the Complaint and as such they

are denied.

       23.     CACH denies the allegations in Paragraph 23 of the Complaint.



                                                 3
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 4 of 8 PageID 53




       24.     CACH denies the allegations in Paragraph 24 of the Complaint.

       25.     CACH denies the allegations in Paragraph 25 of the Complaint.

       26.     CACH denies the allegations in Paragraph 26 of the Complaint.

       27.     CACH denies the allegations in Paragraph 27 of the Complaint.

       28.     CACH denies the allegations in Paragraph 28 of the Complaint.

       29.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 29 of the Complaint and as such they

are denied.

       30.     CACH denies the allegations in Paragraph 30 of the Complaint.

       31.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 31 of the Complaint and as such they

are denied.

       32.     CACH denies the allegations in Paragraph 32 of the Complaint.

       33.     CACH denies the allegations in Paragraph 33 of the Complaint.

       34.     CACH denies the allegations in Paragraph 34 of the Complaint.

       35.     CACH denies the allegations in Paragraph 35 of the Complaint.

       36.     CACH denies the allegations in Paragraph 36 of the Complaint.

       37.     CACH denies the allegations in Paragraph 37 of the Complaint.

       38.     CACH denies the allegations in Paragraph 38 of the Complaint.

       39.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 39 of the Complaint and as such they

are denied.




                                                 4
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 5 of 8 PageID 54




       40.     Admitted in part, denied in part. CACH admits only the accuracy of any properly

quoted text from the communication attached to Plaintiff’s Complaint as Exhibit E. CACH denies

all remaining allegations in Paragraph 40 of the Complaint.

       41.     Admitted in part, denied in part. CACH admits only the accuracy of any properly

quoted text from the communication attached to Plaintiff’s Complaint as Exhibit E. CACH denies

all remaining allegations in Paragraph 41 of the Complaint.

       42.     CACH denies the allegations in Paragraph 42 of the Complaint.

       43.     CACH denies the allegations in Paragraph 43 of the Complaint.

       44.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 44 of the Complaint and as such they

are denied.

       45.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 45 of the Complaint and as such they

are denied.

       46.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 46 of the Complaint and as such they

are denied.

       47.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 47 of the Complaint and as such they

are denied.

       48.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 48 of the Complaint and as such they

are denied.



                                                 5
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 6 of 8 PageID 55




       49.     CACH denies the allegations in Paragraph 49 of the Complaint.

       50.     CACH denies the allegations in Paragraph 50 of the Complaint.

       51.     CACH denies the allegations in Paragraph 51 of the Complaint.

       52.     CACH denies the allegations in Paragraph 52 of the Complaint.

       53.     CACH denies the allegations in Paragraph 53 of the Complaint.

       54.     CACH denies the allegations in Paragraph 54 of the Complaint.

       55.     After reasonable investigation, CACH lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 55 of the Complaint and as such they

are denied.

                                       COUNT I
                            JOINT VIOLATIONS OF THE FDCPA

       56.     CACH incorporates and realleges Paragraphs 1 through 55 of this Answer as

though more fully set forth herein.

       57.     CACH denies the allegations in Paragraph 57 of the Complaint.

       58.     CACH denies the allegations in Paragraph 58 of the Complaint.

       59.     CACH denies the allegations in Paragraph 59 of the Complaint.

       60.     CACH denies the allegations in Paragraph 60 of the Complaint.

       WHEREFORE, Defendant CACH, LLC respectfully requests that this Honorable Court

enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s Complaint with prejudice; and

further award all such other relief, including attorney’s fees and costs, as is just and appropriate.

                                      COUNT II
                           CACH’S VIOLATIONS OF THE FCCPA

       61.     CACH incorporates and realleges Paragraphs 1 through 55 of this Answer as

though more fully set forth herein.



                                                  6
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 7 of 8 PageID 56




        62.     CACH denies the allegations in Paragraph 62 of the Complaint.

        WHEREFORE, Defendant CACH, LLC respectfully requests that this Honorable Court

enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s Complaint with prejudice; and

further award all such other relief, including attorney’s fees and costs, as is just and appropriate.

                                   JURY TRIAL DEMANDED

        Admitted in part, denied in part. CACH admits Plaintiff requests a trial by jury. CACH

denies the existence of triable issues of fact. To the extent triable issues of fact are found to exist,

CACH demands a trial by jury on all issues so triable.

                                        Respectfully submitted,

                                        MESSER STRICKLER, LTD.

                                By:     /s/ John M. Marees, II
                                        LAUREN M. BURNETTE, ESQUIRE
                                        FL Bar No. 0120079
                                        JOHN M. MAREES, II, ESQUIRE
                                        FL Bar. No. 0069879
                                        12276 San Jose Blvd.
                                        Suite 718
                                        Jacksonville, FL 32223
                                        (904) 527-1172
                                        (904) 683-7353 (fax)
                                        lburnette@messerstrickler.com
                                        jmarees@messerstrickler.com
                                        Counsel for Defendant

Dated: May 27, 2020


                                  CERTIFICATE OF SERVICE

        I certify that on May 27, 2020, a true copy of the foregoing document was served as

follows:

 Via CM/ECF                                            Via CM/ECF
 Brian J. Geiger, Esq.                                 Dayle Marie Van Hoose, Esq.
 Seraph Legal, P.A.                                    Sessions, Fishman, Nathan & Israel, LLC.

                                                   7
Case 8:20-cv-01026-CEH-TGW Document 9 Filed 05/27/20 Page 8 of 8 PageID 57




 2002 E. 5th Avenue, Suite 104               3350 Buschwood Park Drive, Suite 195
 Tampa, FL 33605                             Tampa, FL 33618
 BGeiger@SeraphLegal.com                     dvanhoose@sessions.legal
 Counsel for Plaintiff                       Counsel for Unifin, Inc.


                                  MESSER STRICKLER, LTD.

                            By:   /s/ John M. Marees, II
                                  LAUREN M. BURNETTE, ESQUIRE
                                  FL Bar No. 0120079
                                  JOHN M. MAREES, II, ESQUIRE
                                  FL Bar. No. 0069879
                                  12276 San Jose Blvd.
                                  Suite 718
                                  Jacksonville, FL 32223
                                  (904) 527-1172
                                  (904) 683-7353 (fax)
                                  lburnette@messerstrickler.com
                                  jmarees@messerstrickler.com
                                  Counsel for Defendant

Dated: May 27, 2020




                                         8
